The appellant was convicted of swindling B.C. Haehnel out of $7, by falsely representing himself as agent of a certain newspaper establishment, the averments so far as is necessary to quote being as follows: "did induce said B.C. Haehnel to pay to the said D.B. Kraft, and the said D.B. Kraft did then and there by the means aforesaid acquire from the said B.C. Haehnel the sum of $7, as evidenced by a certain check of the said B.C. Haehnel which the said D.B. Kraft later cashed and obtained thereon the sum of $7, current money of the United States of the value of $7, the same being the personal and moveable property of the said B.C. Haehnel."
The evidence shows that the appellant received from B.C. Haehnel in consideration for a year's subscription to the newspaper a check for $7, which check was signed Mrs. B. Haehnel per B.C. Haehnel. B. Haehnel had no money in the bank, but had authority to sign his mother's name, the money against which the check was drawn belonging to her. The proof fails to show that appellant collected the check or obtained any money in the transaction, and further shows that B.C. Haehnel received the newspaper according to contract. It also appears that the appellant had been in the employ of the newspaper named, but that on the day immediately preceding the transaction his relation with it had terminated.
We are of the opinion that the proof is not sufficient to support the conviction for the reason that it does not prove that the appellant received the money which the pleading charges him with receiving. We are also of the opinion that there was error in admitting in evidence the check. As stated in the information, the check entered into the offense in a manner requiring that proof of it agree with the allegation. The check introduced in evidence was not the check described in the information. Johnson v. State, 57 Tex.Crim. Rep.; Wilson v. State,80 Tex. Crim. 622; Rudy v. State, 81 Tex.Crim. Rep., for additional citation of cases.
The judgment is reversed and the cause remanded.
Reversed and remanded.
                          ON REHEARING.                       February 11, 1919.